DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/30/2021 has been entered.  Claims 1-7 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 9/30/2021.  Applicant’s amendments to the Claims have not overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/30/2021.
Claim Objections
Claim 1 objected to because of the following informalities:  In step (2) in view of applicant’s argument that the limitation “no more than 4 kg of fluorite” is in reference to single slag while the limitation “no more than 5.5 kg of fluorite” is in reference to double slag, the examiner submits that “and no more than 5.5 kg of fluorite” should be changed to “or no more than 5.5 kg of fluorite”.  In step (2) the recitation “during the last 2 min of the blow” should be changed to “during a last 2 min of a blow”.  In step (3) the recitation “during the LF refining step” should be changed to “during an LF refining step”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step 1 includes the recitation “argon is employed” which is indefinite because it is unclear to the examiner in what method the argon is being employed, for example bubbling or blowing or shrouding with argon.  The examiner interprets the instant claim to be met by any use of argon during the desulfurization process absent a specific indication to the contrary.
Step 4 includes the recitation “lifting the steel ladle according to the clearance height and the slag thickness of the steel ladle to ensure that an insertion depth of a stinger of the RH furnace into the melted steel is no less than 600 mm” which is indefinite because it is unclear to the examiner what the meaning of the term “stinger” is in this case as this term is not used in prior art regarding RH furnaces and the specification does not provide any structure regarding “stinger” and so it is unclear if the term “stinger” is meant to impart a specific structure that is needed to meet the instant claim.  The examiner interprets “stinger” to be any structural element of an RH furnace that is inserted into the melted steel.
The term "low-carbon acidic covering agent" in step 5 is a relative term which renders the claim indefinite.  The term "low-carbon" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the term “low-carbon” does not specify what range of carbon content the agent must consist of, or if needs any carbon at all.  The examiner interprets the instant claim to be met by any acidic substance absent a specific indication to the contrary.
The term "special medium carbon wear-resistant steel mould fluxes" in step 5 is a relative term which renders the claim indefinite.  The terms "special", “medium”, and “wear-resistant” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the term “medium” does not specify what range of carbon content the flux must consist of and the term “special” does not specify if there is any specific properties the flux must have to be defined as “special” and the term “wear-resistant” does not specify what types of mechanical properties the flux must have to be considered “wear-resistant” nor does it specify a range to which those mechanical properties must meet.  The examiner interprets the instant claim to be met by any mold flux absent a specific indication to the contrary.
Step 5 includes the recitation “removing a layer of coat on the surface of the slab for continuous casting” which is indefinite because it is unclear to the examiner what a “layer of coat” is.
Step 6 includes the recitation “and a two-stage controlled rolling is employed” which is indefinite because it is unclear to the examiner if this rolling process is part of the rolling process of step 8 or if it is a different rolling process.  The examiner interprets the instant claim to be met by a two-stage rolling process being performed at any point on the slab.
Step 14 includes the recitation “tempering after cooling the temperature to 300-400°C” which is indefinite because it is unclear to the examiner if tempering is done at 300-400°C or at any temperature as long as the plate was first cooled to the specified temperature range.  The examiner interprets the instant claim to be met by any tempering after the steel plate was cooled to a temperature between 300-400°C.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the recitation “same steel grades cannot be smelt in first six furnaces of the converter before new blowing-in and first two furnaces after large patching” which is indefinite because it is unclear to the examiner what is meant by “first six furnaces” or “first two furnaces” as a converter is a single furnace.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “according to claim 1, wherein in the step (6), the heating time in the heating furnace is no less than 60 min” while step 6 of claim 1 recites “heating time in the heating furnace is no less than 240 min”, claim 3 does not further limit the subject matter of claim 1, rather claim 3 provides a broader range of heating times than provided in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not explicitly teach or suggest at least wherein melted steel is fed to an LF refining station, stirring the melted steel by argon at a flow rate of 300-800 NL/min for 1-2 min, inserting a graphite electrode into the melted steel, applying power and changing the argon flow rate to 100-400 NL/min, blowing at 100-450 NL/min during desulfurization and 100-400 NL/min during sampling, blowing for 4-10 min, with an argon blowing pressure of 1.2-1.8 MPa, adding slagging materials, creating a slag with an alkalinity of 1.3-2.8 and a composition where FeO+MnO<2.0% wherein at the end of LF refining the steel contains no more than 0.008% S; as recited in independent claim 1 step 3.
The closest prior art of record is: Hu et al. (CN 101254527 A).  Hu et al. discloses a method of stirring molten steel for 1-2 min with an argon gas flow rate of 500-600 NL/min, when power is applied the argon gas flow is changed to 200-300 NL/min, increased to 300-400 NL/min during desulfurization, with an argon pressure not exceeding 0.8 MPa, blown for over 6 minutes, resulting in a slag alkalinity of 1.9-2.2, and FeO+MnO<1.0% and [S]≤0.008%.  Hu et al. gives overlapping flow rates, sulfur results, slag results, and blow times however the Hu et al. discloses the use of a much lower pressure than instantly claimed and expressly teaches against pressures of above 0.8 MPa as stated above
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the recitation of “tempering after cooling the temperature to 300°C to 400°C” in step (14) of claim 1 means that “a tempering process is performed after cooling the temperature to 300°C to 400°C, for people skilled in the art”.  The examiner notes that this argument does not address the issue presented by the rejection, the issue being that it is unclear if the tempering is being performed at 300-400°C, or if that temperature range must simply be reached prior to tempering and that tempering can be performed at a different temperature, for example if upon reaching 300-400°C if the steel can be reheated to 500°C and tempered.
Applicant argues that the recitation “same steel grades cannot be smelt in first six furnaces of the converter before new blowing-in and first two furnaces after large patching” in claim 2 means that “the steel grades cannot be smelt in first six furnaces of the converter when the converter is newly used, and the steel smelt in first two furnaces of the converter is maintained cannot be aforementioned steel grades, for people skilled in the art”.  The examiner notes that this argument does not address the issue presented by the rejection, the issue being that is unclear what is meant by the “first six furnaces” or “first two furnaces” as a converter involves a single furnace.  It is unclear if the applicant is saying the converter comprises multiple furnaces, if furnaces are swapped at the converter, if the term “furnace” is being used as an equivalent to “blow” or “heat” to refer to the first six or two uses of a furnace, or if a different meaning is intended.
Applicant argues that the terms “low-carbon acidic covering agent” and “special medium carbon wear-resistant steel mould fluxes” are clearly defined in the art for people skilled in the art.  The examiner cannot concur.  Throughout searching for “low-carbon acidic .
Applicant’s arguments, see pages 10-11, filed 12/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation “no more than 4 kg of fluorite is added in each ton of steel and no more than 5.5 kg of fluorite is added in each ton of steel during double slag” has been withdrawn. 
Applicant’s arguments, see page 11, filed 12/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation “a clearance of the steel ladle is controlled to range from 300 mm to 700 mm” has been withdrawn.
Applicant’s arguments, see page 11, filed 12/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation “the temperature needs to be controlled to range from 1590°C to 1600°C” and “the temperature of the melted steel is 1615°C to 1630°C” has been withdrawn.
Applicant’s arguments, see pages 11, filed 12/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation “an oxygen content [O] in the steel needs to be controlled below 3 ppm after alloying, the temperature needs to be controlled to range from 1590°C to 1600°C” has been withdrawn.
Applicant’s arguments, see pages 11-12, filed 12/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation “employing constant weight operation on the tundish” has been withdrawn.
Applicant’s arguments, see page 12, filed 12/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over the recitation “long nozzle casting” has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734